DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendment and remarks filed October 7, 2022, are responsive to the office action mailed May 10, 2022.  Claims 84-99 and 101-111 were previously pending.  Claims 84, 103, and 107-109, have been amended, claims 85-91, 104-106, 110, and 111, have been cancelled and claims 112-121 are new.  Claims 84, 92-99, 101-103, 107-109, and 112-121, are therefore currently pending and considered in this office action.
Pertaining to objection to the specification in the previous office action
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The amendment has partially resolved this matter but the amendment is incomplete and therefore the matter has not been completely resolved.
Pertaining to rejection under 35 USC 112 in the previous office action
		Claims 84-99 and 101-111 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 85-91, 104-106, 110, and 111, have been cancelled, and the amendment of claim 84 has overcome this rejection of claims 84, 92-99, 101-102, and 107-109.  The amendment of claim 103 has not overcome this rejection and the rejection of claim 103 is maintained.
Claim 110 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Cancellation of claim 10 has mooted this rejection of that claim.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 84-99 and 101-111 were rejected under 35 U.S.C. 103 as being unpatentable over Subbaraj (Paper No. 20211022; Pub. No. US 2015/0213448 A1) in view of Benko et al. (Paper No. 20220501; Pub. No. US 2011/0227947 A1).  The amendment has necessitated the introduction of a new reference.
Response to Arguments
Pertaining to objection to the specification in the previous office action
Applicant's arguments filed October 7, 2022, have been fully considered but they are not persuasive. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Applicant argues 
“the Office Action asserts that "differing command types" and "different functional contexts" are not introduced or identified in the specification….  Applicant respectfully submits that the claims as presently amended remove these phrases.”  Remarks p.10.

The phrases have not been removed from all claims and since the objection is directed to the specification rather than the claims it must be entirely maintained.
Pertaining to rejection under 35 USC 112 in the previous office action
		Applicant's arguments filed October 7, 2022, have been fully considered but they are not persuasive. Claims 103 and 117-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant argues that the offending limitations have been removed from claim 103 but this is incorrect.  The offending limitations remain in the claim and the rejection is therefore maintained.
Pertaining to claim rejection under 35 USC 101 in the previous office action
Applicant's arguments filed October 7, 2022, have been fully considered but they are not persuasive.  Claims 84, 92-99, 101-103, 107-109, and 112-121, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Step 2A Prong 1
		Applicant argues
“the Office Action appears to simply recite a majority of the claim limitations without identifying or specifying any alleged abstract idea. Thus, the reasoning of the Final Office Action is merely conclusory.”  Remarks p.12.

This is an entirely inaccurate characterization and indicates that applicant has failed to review and understand the guidelines for determining the issue of eligibility.  These are explained in the detailed rationale included in the rejection.  A majority of the claim limitations are abstract.  Additional elements that are not abstract are isolated therefrom and treated separately in the rejection.  The fact that most of the claim comprises recitations of abstract ideas does not render it “conclusory” when those abstract ideas are identified as such.  Applicant cannot formulate a persuasive argument by simply refusing to acknowledge the issue. Applicant’s argument that a computer with a touchscreen display cannot be performed mentally ignores the explicitly written rationale for the rejection and the ignores the bases for the determination of eligibility also explicitly explained therein.  It is not persuasive.  Notwithstanding all of this, step 2A prong 1 only requires that a single recited claim limitation be found abstract before embarking on a determination of whether the claim is directed to an abstract idea by first considering step 2A prong 2.
Step 2A Prong 2
Applicant argues
“that the claims recite a combination of additional elements that integrate any alleged abstract idea into a practical application, by virtue of the very specific steps and technologies as delineated in independent Claims 84 and 103, as amended, such that the claims reflect an improvement in the functioning of a computer, an improvement to other technology or technical field, and/or effects a transformation or reduction of a particular article to a different state or thing.  Applicant respectfully submits that the additional elements reflect a particular inventive technology for improving the efficiency and functionality of the interface itself.”  Remarks p.15.

Applicant does not identify any additional elements relied upon to support this assertion, or how those additional elements integrate the abstract limitations into a practical application, again ignoring from the outset the most basic explicitly stated guidelines directed to the determination of eligibility that are provided in the rejection and in the MPEP.   Applicant thus does not offer argument but instead declares their position without offering any support for said position.  Applicant does not directly or specifically recognize any single issue identified in the rejection let alone impeach any supporting element of the rejection.  On a conceptual level applicant appears to base their position on special attributes of their subject matter that they assert results in an invention that does not require additional elements. This would indicate that applicant should be relying on a step 2b argument.
		Step 2B
		Instead applicant addresses step 2b by declaring that the “claims recite unconventional combinations of components,” despite that the detailed rationale for the rejection expressly addresses the lack of any particular device, apparatus or combinations of additional elements required to implement the claims.  Applicant does not support their argument but instead again simply recites the abstract limitations verbatim without indicating any technical problem or solution.
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed October 7, 2022 have been fully considered but they are not persuasive. Claims 84-99 and 101-111 were rejected under 35 U.S.C. 103 as being unpatentable over Subbaraj (Paper No. 20211022; Pub. No. US 2015/0213448 A1) in view of Benko et al. (Paper No. 20220501; Pub. No. US 2011/0227947 A1).  The amendment has necessitated the introduction of a new reference, but examiner notes that the claims are now actually broader as applicant has removed limitations associating commands with compound touch gestures and replaced them with associating commands with alphanumeric characters.  This feature is old and well known in the art however examiner has introduced a new reference with that feature.  Applicant will argue that their gesture input is correlated with the alphanumeric character, but this is not meaningful as any touchscreen keyboard associates a touch gesture with a character.  The user defined compound touch gesture has been removed from the claims.
Applicant argues “Benko, which is directed to indirect multitouch user interface interaction, such as with use of a multi-touch mouse device, specifically teaches away from the recited touch screen visual display.”  This is both an inaccurate representation of the reference and an incorrect application of the concept of teaching away.  Although Benko was not relied upon to disclose the touchscreen (see Subbaraj and the detailed rejection below), Benko also teaches using “multitouch screens.”  See at least Benko ¶00059. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination (see In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004)). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments, even if such non-preferred embodiments are described as somewhat inferior (see In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994)).  Benko simply distinguishes between its multi-touch concept and prior art touchscreens, it does not teach away from touch screens.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “differing command types” and “different functional contexts” are not introduced or identified in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 103 and 117-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite
“the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts;”  Claim 103.

The subject matter of the claim (recited above) does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that described in the specification or as being the subject matter applicant actually possessed at the time of the invention.  A review of the disclosure does not reveal “differing command types associated with the first item, each command type applicable to a plurality of different functional contexts.”  The disclosure does not introduce, identify, or in any way describe the subject matter intended to be identified by “differing command types” and “different functional contexts.”  It is noted that this is not an enablement rejection.  Applicant’s failure to describe these elements or disclose any meaningful structure raises questions whether applicant truly had possession of these elements or of this feature at the time of filing.
This results in a person of ordinary skill in the art being unable to recognize the claimed invention as that described in the specification or as being the subject matter applicant actually possessed at the time of the invention. Pfaff v. Wells Elec., Inc., 55 U.S. at 66, 119 S.Ct. at 311, 48 USPQ2d at 1646 ("The word ‘invention’ must refer to a concept that is complete, rather than merely one that is ‘substantially complete.’”); See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure."); MPEP 2163 (3).
“The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163.I(A)).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claims 84, 92-99, 101-103, 107-109, and 112-121, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 84, 92-99, 101-102, 107-109, and 112-116, are directed to a process and claims 103 and 117-121 are directed to a machine.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
These claims also recite, inter alia,
“displaying an interface on a visual display…, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item; storing an association between a first alphanumeric character and a first command; receiving… a first consumer input, comprising a first gesture; associating the first consumer input with the first item by detecting … that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input in relation to the first representation, wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region; determining… that the first consumer input corresponds to the first alphanumeric character; identifying the association between the first alphanumeric character and the first command; and initiating… execution of the first command with respect to the first item.” Claim 84. 

“display an interface on a visual display…, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item; store an association between a first alphanumeric character and a first command; receive… a first consumer input comprising a first gesture; associate the first consumer input with the first item by detecting that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input in relation to the first representation, wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts; determine that the first consumer input corresponds to the first alphanumeric character; identify the association between the first alphanumeric character and the first command; and cause execution of the first command with respect to the first item.” Claim 103.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the groupings of abstract ideas described as mental processes and managing personal behavior or relationships or interactions.  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional element in present claims 84, 92-99, 101-102, 107-109, and 112-116, is a computing device (and a processor, but note that a processor is a computing device and all computing devices contain at least one processor), and a touch screen visual display, and the additional elements in claims 103 and 117-121 are a computing device comprising at least a processor, a memory associated with the processor, and a touch screen visual display.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the computing device of claims 84, 92-99, 101-102, 107-109, and 112-116, is vaguely identified as the location where certain activities take place, the processor is recited as the element used to achieve certain results (again noting that these recitations potentially include the processor performing all of the broadly and generally identified operationally nonspecific activities), and the touch screen display is an input-output node serving as a device stand-in for the user.  In claims 103 and 117-121 the computer device (comprising a processor and associated memory) is broadly and generally recited as performing all steps in terms of the intended results of operationally nonspecific activities and the touch screen display is again an input-output node serving as a device stand-in for the user.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract desired results of steps without indicating any particular operations performed by any device or structural element to perform the steps or otherwise obtain the desired results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The claims do not capture any improvement to the functioning of a computer or to any other technology or technical field.  The disclosure does not describe such an improvement, and this improvement would nonetheless need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified operations, without reference to any particular functional acts or specific operations performed by any particularly identified machines, and without reference the use of the method in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract idea in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”
Finally, dependent claims 92-99, 101-102, 107-109, and 112-121, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the data and manipulation of the data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 84, 92-99, 101-103, 107-109, and 112-121, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Examiner Comment
Examiner notes that in many instances applicant has directed claim recitations to what would be considered minutiae not harboring any unexpected result by a person of ordinary skill in the art. Examiner therefore notes that where the prior art does not incidentally describe minutiae in precisely the same way it does disclose features that are implicitly or inherently the same or equivalent. Although the particular portions cited may not explicitly recite each limitation in the exact same terms as presently claimed, they do nonetheless disclose the claimed features. It is not reasonable to expect the prior art disclosure to conveniently state every aspect of a claimed feature using the exact same language that appears in the claim when the cited portions are quite legitimately directed toward describing the more advanced features that are considered more relevant to the subject matter thought to be inventive in the prior art. A person of ordinary skill would understand upon reviewing the prior art disclosure that in order to have the features described throughout the prior art a system would by necessity have had to also include the same or equivalent minutiae either explicitly, implicitly, or inherently. The correct standard is that once the claimed and prior art products are found to be “substantially identical,” an applicant needs to prove that the prior art product does not necessarily or inherently possess the recited characteristics. In re Mousa, Case No. 11-1294 (Fed. Cir., Apr. 19, 2012).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84, 92-99, 101-103, 107-109, and 112-121, are rejected under 35 U.S.C. 103 as being unpatentable over Subbaraj (Paper No. 20211022; Pub. No. US 2015/0213448 A1) in view of Benko et al. (Paper No. 20220501; Pub. No. US 2011/0227947 A1), and further in view of Hudson (Pub. No. US 2012/0044179 A1).
Subbaraj discloses a computer-executable method comprising associating compound inputs with commands exercised by a user with regard to implementing a transaction.  Subbaraj further discloses, pertaining to: 
Claim 84. A computer-executable method comprising:	●	displaying an interface on a visual display of a computing device, wherein the visual display is a touch screen visual display, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item (claims 84, 103; see at least figs. 4-6, 9; ¶0027 “using an electronic user device such as a touch screen of a smart phone or a tablet … or other user input device suitable for drawing user generated patterns,” ¶0055 “an item that is currently displayed on the user device display”);
	●	receiving, at the computing device, a first consumer input, comprising a first gesture received via the touch screen visual display (claims 84, 103; see at least ¶0039 “user device 110 may include a touch screen that displays information to user 105 and receives user input from user 105. User device 110 … may recognize user generated patterns”);	●	associating the first consumer input with the first item by detecting, at the computing device, that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input in relation to the first representation (claims 84, 103; see at least figs. 5, 9; ¶0055 “a pattern such as pattern P2 of FIG. 2 may be associated with a transaction of listing an item that is currently displayed on the user device display,” ¶0071);
	●	 initiating, via the processor, execution of the first command with respect to the first item (claims 84, 103; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).
		Subbaraj teaches all of the above as noted and teaches, a) touch input patterns associated with interaction options, b) pattern recognition of touch input patterns, c) input regions for implementing commands associated with items, d) distinguishing between different touch input patterns, and e) different patterns used to implement different interactions, but does not explicitly disclose wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region.  Benko also teaches a) touch input patterns associated with interaction options, b) pattern recognition of touch input patterns, c) input regions for implementing commands associated with items, d) distinguishing between different touch input patterns, and e) different patterns used to implement different interactions, and further discloses wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region.  Benko teaches:
	●	wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region (claims 84, 103; see at least fig. 10, ¶¶0023-0024 “multi-touch input is mapped to the region around a cursor, to the user interface as a whole, or independently to some other object or region of interest. … To address this, a technique for multi-touch user interface interaction is provided that allows users consistently understand and visualize how multi-touch input is interpreted in the user interface … clearly indicating where in the user interface the multi-touch input is to be applied,” ¶0042 “touch-pad 308 can be a portion of a touch-screen, such as a portion of a surface computing device”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Subbaraj to include wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region, as taught by Benko since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Benko in the method of Subbaraj.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

		Subbaraj in view of Benko teaches all of the above as noted and teaches, a) touch input patterns associated with interaction options, b) pattern recognition of touch input patterns, c) input regions for implementing commands associated with items, d) distinguishing between different touch input patterns, and e) different patterns used to implement different interactions, but does not explicitly disclose storing an association between a first alphanumeric character and a first command.  Hudson also teaches a) touch input patterns associated with interaction options, b) pattern recognition of touch input patterns, c) input regions for implementing commands associated with items, d) distinguishing between different touch input patterns, and e) different patterns used to implement different interactions, and also teaches storing an association between a first alphanumeric character and a first command.  Hudson discloses
storing an association between a first alphanumeric character and a first command (claims 84, 103; see at least ¶¶0029, 0031, 0046);
determining, via a processor, that the first consumer input corresponds to the first alphanumeric character (claims 84, 103; see at least ¶¶0029, 0031, 0046);
identifying the association between the first alphanumeric character and the first command (claims 84, 103; see at least ¶¶0029, 0031, 0046).

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Subbaraj in view of Benko to include storing an association between a first alphanumeric character and a first command;, as taught by Hudson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Hudson in the method of Subbaraj in view of Benko.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Please note: all further citations are directed to Subbaraj unless otherwise noted.  Subbaraj further discloses, pertaining to: 
Claim 92. The computer-executable method of claim 84, wherein the first command is a relevance command and initiating execution of the first command comprises adjusting a display of the interface based on the first consumer input (claim 92; see at least figs. 4-6.  Please note: selecting an item results in display of the item and relevant information.).

Claim 93. The computer-executable method of claim 92, wherein adjusting the display of the interface based on the first consumer input comprises:	●	determining one or more parameters of the first item, associating or dissociating the one or more parameters with a second item to determine a relevance of the second item to the first item, and modifying a second representation representing the second item on the interface upon determining the relevance of the second item to the first item (claim 93; see at least fig. 5, ¶0042).

Claim 94. The computer-executable method of claim 93, wherein determining the relevance of the second item to the first item comprises:	●	determining a relevance score for each of the one or more parameters (claim 94; see at least abstract, figs. 6, 9; ¶¶0046, 0054);	●	assigning a second item relevance score based on an analysis of the relevance scores of the one or more parameters (claim 94; see at least ¶¶0046, 0057); and	●	 comparing the second item relevance score to a predetermined threshold (claim 94; see at least figs. 2, 8; ¶¶0047, 0054).

Claim 95. The computer-executable method of claim 94, wherein the predetermined threshold is associated with the first item (claim 95; see at least figs. 2, 8; ¶¶0047, 0054.  Please note: this has been described above.).

Claim 96. The computer-executable method of claim 94, wherein the predetermined threshold is based at least in part on profile data associated with a consumer account, the consumer account corresponding to the computing device (claim 96; see at least abstract, figs. 1-2, 8; ¶¶0036, 0054.  Please note: the entire prior art disclosed process is associated with a consumer account.).

Claim 97. The computer-executable method of claim 94, wherein the second item is of high relevance in an instance wherein the second item relevance score satisfies the predetermined threshold (claim 97; see at least figs. 2, 8; ¶¶0047, 0054).

Claim 98. The computer-executable method of claim 93, wherein modifying the second representation on the interface comprises emphasizing the high relevance of the second item (claim 98; see at least fig. 5, ¶0042).

Claim 99. The computer-executable method of claim 93, wherein modifying the second representation on the interface comprises adjusting the position of the second representation (claim 99; see at least abstract, figs. 5-6; ¶0042).

Claim 101. The computer-executable method of claim 84, wherein at least the first item is a promotion (claim 101; see at least fig. 5.  Please note: the item is listed for sale and therefore it is being promoted. This element or its equivalent are disclosed in the prior art, however the description of the item as “a promotion” is nonfunctional instructional descriptive matter because it has no functional role in the method.  See the previous explanation elaborating upon the nature of nonfunctional descriptive information.).

Claim 102. The computer-executable method of claim 84, further comprising:	●	receiving the second consumer input (claim 102; see at least ¶0039.  Please note: the prior art is clearly directed to multiple consumers and multiple inputs.  This would be the normal condition in the prior art known to one of ordinary skill in the art unless the disclosure describes the condition otherwise.);	●	associating the second consumer input with a second item by detecting that at least a portion of the second consumer input occurs at a second interaction region of the interface configured to receive consumer input in relation to the second representation (claim 102; see at least figs. 5, 9; ¶0055 “a pattern such as pattern P2 of FIG. 2 may be associated with a transaction of listing an item that is currently displayed on the user device display,” ¶0071.  Please note: see the above comment regarding multiple consumers, items, and inputs.); and	●	 initiating execution of a second command with respect to the second item (claim 102; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).  Please note: again please see the above comments regarding multiple instances of the same concepts.).
Claim 103. A computing device comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer coded instructions configured to, when executed by the processor, cause the computing device to:	●	display an interface on a visual display of the computing device, wherein the visual display is a touch screen visual display, the interface comprising one or more representations, each representation representing one or more items, wherein the one or more representations includes a first representation representing a first item (claims 84, 103; see at least figs. 4-6, 9; ¶0027 “using an electronic user device such as a touch screen of a smart phone or a tablet … or other user input device suitable for drawing user generated patterns,” ¶0055 “an item that is currently displayed on the user device display”);
store an association between a first alphanumeric character and a first command (claims 84, 103; see at least Hudson ¶¶0029, 0031, 0046);
receive a first consumer input, comprising a first gesture received via the touch screen visual display (claims 84, 103; see at least ¶0039 “user device 110 may include a touch screen that displays information to user 105 and receives user input from user 105. User device 110 … may recognize user generated patterns”);
associate the first consumer input with the first item by detecting that at least a portion of the first consumer input occurs at a first interaction region of the interface configured to receive consumer input in relation to the first representation (claims 84, 103; see at least figs. 5, 9; ¶0055 “a pattern such as pattern P2 of FIG. 2 may be associated with a transaction of listing an item that is currently displayed on the user device display,” ¶0071), wherein the first interaction region is configured to distinguish the first consumer input from at least a second consumer input performable in the first interaction region (claims 84, 103; see at least Benko fig. 10, ¶¶0023-0024 “multi-touch input is mapped to the region around a cursor, to the user interface as a whole, or independently to some other object or region of interest. … To address this, a technique for multi-touch user interface interaction is provided that allows users consistently understand and visualize how multi-touch input is interpreted in the user interface … clearly indicating where in the user interface the multi-touch input is to be applied,” ¶0042 “touch-pad 308 can be a portion of a touch-screen, such as a portion of a surface computing device,” as further explained above in the body of the rationale for the combination of references addressed under claim 84), and wherein the first and second consumer inputs correspond to differing command types associated with the first item, each command type applicable to a plurality of different functional contexts (claims 84, 103; see at least Benko fig. 10, ¶0033 “different types of sensors or multiple motion sensors can be used to enable detection of different types of motion,” ¶0043 “techniques to recognize and evaluate the user's gestures. In such examples, the overall movement of the user's hand can provide the cursor control (the first data sequence) and the movement of the user's digits can provide the multi-touch input (the second data sequence),” as further explained above in the body of the rationale for the combination of references addressed under claim 84);
determine that the first consumer input corresponds to the first alphanumeric character (claims 84, 103; see at least Hudson ¶¶0029, 0031, 0046);
identifying the association between the first alphanumeric character and the first command (claims 84, 103; see at least Hudson ¶¶0029, 0031, 0046);
cause execution of the first command with respect to the first item (claims 84, 103; see at least abstract “Different transactions can be associated with patterns drawn at different locations,” figs. 5, 8; ¶0014 “user may execute particular transactions by drawing a previously registered pattern”).
Claim 106. The computing device of claim 105, wherein the one or more text strings comprise instructions for completing the corresponding predefined compound consumer input (claims 88, 106; see at least figs. 9-10, 14-17.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the information provided in the text strings, i.e., “instructions,” as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).
Claim 107. The computer-executable method of claim 84, wherein the first alphanumeric character is associated with a relevance command (see at least figs. 4-6, in view of Hudson ¶¶0029, 0031, 0046).
Claim 108. The computer-executable method of claim 84, wherein the first alphanumeric character is associated with a share command (claim 108; see at least abstract, figs. 4, 6, 11, in view of Hudson ¶¶0029, 0031, 0046).
Claim 109. The computer-executable method of claim 84, wherein the first alphanumeric character is associated with a save command type (claim 109; see at least figs. 3, 9, 14-15, in view of Hudson ¶¶0029, 0031, 0046).
Claim 112. (New) The computer-executable method of claim 84, further comprising:	•	identifying a location associated with the computing device (claims 112 and 117; see at least ¶0040); and	•	determining a language associated with the location, wherein the language comprises the first alphanumeric character, and wherein identifying the association between the first alphanumeric character and the first command occurs based on the determination of the language associated with the location (claims 112 and 117; see at least ¶0040 in view of Hudson ¶0050 “a Latin language-based character or a character from some other language, may represent any functionality to be performed via device”).Claim 113. (New) The computer-executable method of claim 112, wherein the first alphanumeric character comprises a first letter of a word corresponding to the first command in the language (claims 113, 118; see at least Hudson ¶¶0029, 0031, 0046).Claim 114. (New) The computer-executable method of claim 112, further comprising:	•	identifying a second location associated with the computing device (claims 114, 119; see at least ¶0040.  Please note: although this limitation is disclosed in the prior art, it is also examiner's position that it would have been obvious to one having ordinary skill in the art at the time of the invention because mere repetition of a step to achieve the same result as previously achieved has been held to involve only routine skill in the art.);	•	determining a second language associated with the second location (claims 114, 119; see at least ¶0040 in view of Hudson ¶0050.  Also see previous comment.);	•	storing a second association between a second alphanumeric character and the first command, wherein the second alphanumeric character is different than the first alphanumeric character (claims 114, 119; see at least Hudson ¶¶0029, 0031, 0046);	•	receiving, at the first interaction region, the second consumer input comprising a second gesture received via the touch screen visual display (claims 114, 119; see at least Benko fig. 10, ¶¶0023-0024, 0042, in view of Hudson abstract, fig. 9, ¶0007);	•	determining, via the processor, that the second consumer input corresponds to the second alphanumeric character (claims 114, 119; see at least Hudson ¶¶0029, 0031, 0046);	•	identifying the second association between the second alphanumeric character and the first command (claims 114, 119; see at least Hudson ¶¶0029, 0031, 0046); and	•	initiating, via the processor, execution of the first command with respect to the first item (claims 114, 119; see at least abstract, figs. 5, 8; ¶0014).Claim 115. (New) The computer-executable method of claim 84, wherein storing the association between the first alphanumeric character and the first command comprises receiving a keyboard input corresponding to the first alphanumeric character (claims 115, 120; see at least Hudson ¶¶0029, 0031, 0046).Claim 116. (New) The computer-executable method of claim 115, further comprising overwriting the association between the first alphanumeric character and the first command with input definition data received via the touch screen visual display (claims 116, 121; see at least Hudson ¶¶0029, 0031, 0046).Claim 117. (New) The computing device of claim 103, wherein the computer coded instructions are further configured to, when executed by the processor, cause the computing device to:	•	identify a location associated with the computing device (claims 112 and 117; see at least ¶0040); and	•	determine a language associated with the location, wherein the language comprises the first alphanumeric character, and wherein identifying the association between the first alphanumeric character and the first command occurs based on the determination of the language associated with the location (claims 112 and 117; see at least ¶0040 in view of Hudson ¶0050 “a Latin language-based character or a character from some other language, may represent any functionality to be performed via device”).Claim 118. (New) The computing device of claim 117, wherein the first alphanumeric character comprises a first letter of a word corresponding to the first command in the language (claims 113, 118; see at least Hudson ¶¶0029, 0031, 0046).Claim 119. (New) The computing device of claim 117, wherein the computer coded instructions are further configured to, when executed by the processor, cause the computing device to:	•	identify a second location associated with the computing device (claims 114, 119; see at least ¶0040.  Please note: although this limitation is disclosed in the prior art, it is also examiner's position that it would have been obvious to one having ordinary skill in the art at the time of the invention because mere repetition of a step to achieve the same result as previously achieved has been held to involve only routine skill in the art.);	•	determine a second language associated with the second location (claims 114, 119; see at least ¶0040 in view of Hudson ¶0050.  Also see previous comment.);	•	store a second association between a second alphanumeric character and the first command, wherein the second alphanumeric character is different than the first alphanumeric character (claims 114, 119; see at least Hudson ¶¶0029, 0031, 0046);	•	receive, at the first interaction region, the second consumer input comprising a second gesture received via the touch screen visual display (claims 114, 119; see at least Benko fig. 10, ¶¶0023-0024, 0042, in view of Hudson abstract, fig. 9, ¶0007);	•	determine, via the processor, that the second consumer input corresponds to the second alphanumeric character (claims 114, 119; see at least Hudson ¶¶0029, 0031, 0046);	•	identify the second association between the second alphanumeric character and the first command (claims 114, 119; see at least Hudson ¶¶0029, 0031, 0046); and	•	initiate, via the processor, execution of the first command with respect to the first item (claims 114, 119; see at least abstract, figs. 5, 8; ¶0014).Claim 120. (New) The computing device of claim 103, wherein storing the association between the first alphanumeric character and the first command comprises receiving a keyboard input corresponding to the first alphanumeric character (claims 115, 120; see at least Hudson ¶¶0029, 0031, 0046).Claim 121. (New) The computing device of claim 120, wherein the computer coded instructions are further configured to, when executed by the processor, cause the computing device to:	•	overwrite the association between the first alphanumeric character and the first command with input definition data received via the touch screen visual display (claims 116, 121; see at least Hudson ¶¶0029, 0031, 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al., Patent Number 5,502,803: teaches assignment of alphanumeric characters to gestures and commands.
Kim et al., Patent No. US 8,279,182 B2: teaches character recognition and assignment of command to alphanumeric character.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        October 22, 2022